UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15 (d) Of the Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): October 4, 2006 House of Taylor Jewelry, Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 0-25377 (Commission File Number) 33-0805583 (IRS employer identification no.) 9200 Sunset Blvd. Suite 425 West Hollywood, California (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (310) 860-2660 (Registrants former name or former address, if changed since last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01 Financial Statements and Exhibits. On October 4, 2006, House of Taylor Jewelry, Inc. issued a press release announcing that sales recorded for the nine months ended September 30, 2006 are expected to exceed the initial $14 million threshold established in connection with the placement of senior convertible notes and warrants in May 2006. A copy of that press release is attached to this report as Exhibit 99.1. (c) Exhibits Exhibit No. Description Press Release dated October 4, 2006. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 4, 2006 House of Taylor Jewelry, Inc. (Registrant) /s/ Pauline Schneider Pauline Schneider, Chief Financial Officer
